Citation Nr: 1108226	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbar spine disability, currently rated as 10 percent disabling.  

2.  Entitlement to an initial compensable rating for hypertension.  

3.  Entitlement to an initial compensable rating for migraine headaches.  

4.  Entitlement to an initial compensable rating for Bochdalek hernia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 10 percent rating for a lumbar spine disability, and 0 percent ratings for migraine headaches, hypertension, and Bochdalek hernia, all effective September 1, 2006.  The Veteran testified before the Board in October 2010.  

The issues of entitlement to increased initial ratings for a lumbar spine disability, migraine headaches, and Bochdalek hernia are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's hypertension has been manifested by a history of diastolic blood pressure readings of predominantly 100 or more and the requirement of continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not higher, for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).    



REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).  

Service medical records dated in June 2006 and July 2006 show that the Veteran had blood pressure readings of 135/90, 137/96, 151/98, 148/100, 136/78, and 121/77.  

In an April 2006 letter, the Veteran's private physician reported that the Veteran had had hypertension for several years without good control.  The physician noted that the Veteran had been on several medications and had complaints of tachycardia, no energy, and lightheadedness.  Examination revealed a blood pressure reading of 140/102.  The heart had regular rate and rhythm without murmurs, rubs, or gallops.  

On VA examination in July 2006, the Veteran reported being on treatment for hypertension for five years.  He stated that he had been on numerous medications, many of which had not been effective.  The examiner noted that the Veteran was currently on HCTZ and Diovan and that the dosages of these medications had recently been increased, which had seemed to improve his blood pressure control.  The examiner stated that the Veteran's blood pressure had previously been running around 155/110 but that recent blood pressure readings had been normal.  The Veteran complained of intermittent headaches and dizziness when his blood pressure became elevated.  He denied any renal or cardiac involvement.  Examination revealed blood pressure readings of 134/84, 127/81, and 117/82.  An echocardiogram indicated sinus rhythm with marked sinus arrhythmia but was otherwise normal.  The examiner noted that the Veteran had brought in outside blood pressure readings of 135/90, 137/96, 151/98, 148/100, 136/78, and 121/77.  The examiner found that with the recent increase in his blood pressure medications, it appeared that the Veteran's blood pressure was currently well-controlled.  

In an October 2006 letter, the Veteran's treating physician stated that when he had first treated the Veteran in April 2006, his blood pressure at that time had been 140/102.  The Veteran had undergone a workup that ruled out a pheochromocytoma and other secondary causes of hypertension.  The physician reported that he would still get a renal ultrasound of the Veteran to rule out obstruction as well as evaluate his kidneys for size and morphology.  The physician further stated that through medication changes, the Veteran's blood pressure on the last clinic visit in June 2006 had been 118/88.  The physician concluded that the Veteran's hypertension seemed to be essential and under good control.  

A June 2009 letter from another one of the Veteran's treating physicians stated that the Veteran had been treated for hypertension which was controlled on medications.  The physician stated that the Veteran was closely monitored and had been counseled on the importance of keeping his blood pressure under tight control as well as notified of the risk of untreated hypertension.  

The Veteran testified before the Board at a video conference hearing in October 2010.  Testimony revealed that the Veteran's hypertension was currently controlled with medication.  The Veteran testified that if he did not take daily oral medication every morning, his blood pressure would become as elevated as 150/100 or 150/110.  He reported that he checked his blood pressure once every three or four days and that his blood pressure was currently being maintained around 120/90 or 125/90.  He stated that before his blood pressure medication had been increased three years ago, after his discharge from service, he had experienced high blood pressure readings with accompanying headaches.  

The evidence shows that the Veteran's hypertension is currently under control and that he does not have systolic blood pressure readings of predominantly 160 or more or diastolic blood pressure readings of predominantly 100 or more.  However, the Board finds that the Veteran did have a history of diastolic blood pressure readings of predominantly 100 or more during his period of service, as noted by the July 2006 VA examiner and by the Veteran's treating physician in October 2006.  The evidence also shows that the Veteran requires continuous medication in order to control his hypertension and maintain blood pressure readings within normal limits.

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that he meets the criteria for an increased initial rating of 10 percent because he has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  However, an initial rating of 20 percent is not warranted because the evidence shows systolic blood pressure readings which are all below 200 and diastolic blood pressure readings which are all below 110.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  Accordingly, the Board concludes that the Veteran is entitled to a 10 percent initial rating, but not higher, for his hypertension.

In sum, the Board finds that the evidence of record shows that the Veteran is entitled to an initial 10 percent rating for his hypertension for all periods under consideration.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds no evidence that the Veteran's service-connected hypertension presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected hypertension do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the evidence does not show frequent hospitalization due to the hypertension or that the disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2006; a rating decision in September 2006; and a statement of the case in April 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the August 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

An initial 10 percent rating, but not higher, for the Veteran's hypertension is granted.  


REMAND

The Veteran was last afforded VA examinations for his lumbar spine disability, migraine headaches, and Bochdalek hernia in July 2006.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examinations are somewhat remote, and the Veteran has asserted that the disabilities have worsened since the last examinations.  Specifically, regarding his lumbar spine disability, the Veteran alleges that he suffers from sharp pains in his back and numbness in both legs.  He asserts that sometimes his feet turn white from poor blood circulation and that he has to elevate his feet to somewhat relieve his numbness.  With respect to his migraine headaches, the Veteran contends that he experiences them several times a week and that he sometimes has to lie down in a dark room away from noise and light for about 30 minutes to an hour in order to alleviate the pain.  For his Bochdalek hernia, the Veteran maintains that he suffers from severe, gripping chest pains once every two weeks.

Because there may have been significant changes in the Veteran's conditions, the Board finds that new examinations are needed to fully and fairly evaluate the claims for increased initial ratings.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an orthopedic and neurological examination to determine the current severity of his lumbar spine disability.  Specifically, the examiner should note whether the Veteran has muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  The examiner must also perform range of motion testing on the lumbar spine and note how many incapacitating episodes the Veteran had during the past 12 months.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  The examiner must perform all necessary tests and studies to determine whether the Veteran has any neurological abnormalities related to his lumbar spine disability.  The examiner must review the claims folder and should note that review in the examination report.   

2.  Schedule the Veteran for an examination to determine the current severity of his migraine headaches.  Specifically, the examiner should note how many characteristic prostrating attacks of headaches the Veteran has experienced over the last several months, and the frequency of those attacks.  The examiner must review the claims folder and should note that review in the examination report.   

3.  Schedule the Veteran for an examination to determine the current severity of his Bochdalek hernia.  Specifically, the examiner should conduct a pulmonary function test to determine the Veteran's Forced Expiratory Volume in one second, the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity, and the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method.  The examiner must review the claims folder and should note that review in the examination report.   

4.  Then, readjudicate the claims.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


